The opinion of the court was delivered by
Miller, J.
The relator seeks the writs to compel the judge of the lower court to reinstate and determine the suit brought up to the division of the Civil District Court by appeal from the City Court, and the record of which was not sufficiently stamped. The City Court gave the plaintiff the judgment claimed and afterward, on appeal, the Civil District Court reversed it and dismissed plaintiff’s suit, because of deficiency in the stamps.
While it is extremely important that the courts should exercise the necessary supervision and control in respect to the stamps required to be placed on all judicial records we do not think the litigant’s suit should be dismissed, if, from inadvertence, he fails to affix the requisite stamps on his petition or record of appeal, but offers to attach the requisite stamps when the error is discovered. It would be entirely proper for the court to refuse to hear the case and the paper or record should not be allowed to be filed at all without the requisite stamps, but if filed, or the cause is suffered to proceed to hearing, the law, in our opinion, does not authorize the *114judgment to be annulled and the suit dismissed, because the deficiency of stamps or the defective cancellation is then discovered and the litigant tenders the stamps required.
It is therefore ordered, adjudged and decreed that the writ of mandamus issue directing the respondent judge to reinstate and determine the relator’s suit on his affixing to the record of appeal the required stamps properly canceled.